                      No. 6:19-cv-00323

                  Rolex Watch U.S.A., Inc.,
                          Plaintiff,
                             v.
                      Michael Munn,
                         Defendant.

                Before B ARKER , District Judge

                           ORDER

     Plaintiff Rolex Watch U.S.A. Inc. filed this action against
Defendant Michael Munn alleging trademark counterfeiting
and infringement in violation of 15 U.S.C. § 1114. Doc. 1. The
case was referred to United States Magistrate Judge John D.
Love pursuant to 28 U.S.C. § 636. On September 19, 2019, the
clerk entered default against Munn under Federal Rule of
Civil Procedure 55(a). Doc. 9. Thereafter, Rolex filed a motion
for default judgment. Doc. 11.
     On November 8, 2019, Judge Love issued a report and rec-
ommendation that Rolex’s motion for default judgment be
granted. Doc. 12. Judge Love found that Rolex is entitled to a
permanent injunction, $1.6 million in statutory damages,
$7,179 in attorney’s fees, and $400 in costs. Munn filed no ob-
jections after service of the report and recommendation.
     The court finds no “clear error on the face of the record.”
Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th
Cir. 1996) (en banc) (quoting Fed. R. Civ. P. 72(b) advisory
committee’s note (1983)). Accordingly, the report and recom-
mendation (Doc. 12) is adopted. Fed. R. Civ. P. 72(b)(3). Plain-
tiff’s motion for default judgment (Doc. 11) is granted. Final
judgment and a permanent injunction will be entered by sep-
arate order.
So ordered by the court on January 7, 2020.



             J. C AMPBELL B ARKER
           United States District Judge




       -2-
